DETAILED ACTION
	Claims 1-4, 6-9, and 34-40 are currently pending in the instant application.  Claims 1, 2, 34, and 35 are rejected.  Claims 8 and 9 are objected.  Claims 3, 4, 6, 7, and 36-40 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species: 
    PNG
    media_image1.png
    177
    196
    media_image1.png
    Greyscale
 in the reply filed on 20 August 2020 has been acknowledged.  
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been previously extended to the compounds of claims 8 and 9 which also appear allowable over the prior art, and now further to the compound: 
    PNG
    media_image2.png
    106
    220
    media_image2.png
    Greyscale
  which is not allowable.
Claims 1, 2, 8, 9, 34, and 35 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 25 January 2021 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the 35 USC 102(a)(1) rejections over Registry No. 296244-19-4 and Registry No. 730948-00-2 as variable A has been amended.  As claims 1, 2, 34 and 35 are rejected as seen below, the claim objection to claims 8 and 9 is maintained.
Maintained Claim Objections
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being Registry No. 1624164-86-8 which is 
    PNG
    media_image3.png
    184
    432
    media_image3.png
    Greyscale
.  Registry No. 1624164-86-8 corresponds to the formula (I) wherein R1 is 
    PNG
    media_image4.png
    92
    106
    media_image4.png
    Greyscale
, R2 is H; and L1-A is 
    PNG
    media_image5.png
    97
    153
    media_image5.png
    Greyscale
, and is found in claim 34: 
    PNG
    media_image6.png
    109
    226
    media_image6.png
    Greyscale
 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/094237.
WO 2006/094237 discloses compounds of the formula (I) on page 3 and 18 wherein ring A is optionally substituted.  Page 20 provides wherein an exemplary embodiment is where Ring A is unsubstituted, line 4.  Page 22 provides formula (III) wherein Ring D is optionally substituted.  Page 24 provides wherein in certain embodiments, ring D is unsubstituted or monosubstituted, particularly when Ar is furanyl, lines 25-26.  Page 26 provides in particular embodiments, Ring D is unsubstituted.  Page 28 provides formula (IV) wherein R6 can be H or alkyl.  Pharmaceutical formulations are found on page 38.  Page 167 provides the specific 
    PNG
    media_image7.png
    282
    318
    media_image7.png
    Greyscale
which corresponds to formula (I) wherein R1 is 
    PNG
    media_image4.png
    92
    106
    media_image4.png
    Greyscale
and L1-A is 
    PNG
    media_image5.png
    97
    153
    media_image5.png
    Greyscale
.  The difference is R2 in the prior art compound 147 is methyl, whereas the instant claims have R2 as hydrogen.  However, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.  Activity for compound 147 is found on pages 194 and 203.  Additionally, direction to Ring A or Ring D in the prior art or R6 in the prior art as hydrogen is seen on pages 3, 18, 20, 22, 24, 25, 26, and 28.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					19 April 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600